DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.

Claim Status
Claims 1 and 14 have been amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transmission device for transmitting a charging status of the electric charge storing device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification defines the transmission device as a optic coupling element such as an LED (paragraph 0033, lines 1-2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the electronic unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has the limitation “an electronic control system” and does not mention anything about “an electronic unit”. The limitation in question needs to be changed to an electronic control system in order to provide antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,5-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 4,093,847) in view of Lepper et al (US 4,262,191) in view of Fernandez (US 5,325,822) .

With regards to claim 1, Walker et al discloses a tankless water heater (fluid heater 10, Fig. 2), comprising a fluid channel (heating chamber 54, Fig. 2) for guiding a fluid from an inlet to an outlet supply pipe 16 to exit port 20, Fig. 3), an electronic control system (electronic controller 12, Fig. 2),a bare wire heating element acting as a first electrode (one of electrode 62 and 64, Fig. 3), which is connected to the electronic control system (Fig. 2), the fluid channel including a fluid heating chamber (heating chamber 54, Fig. 1) , the fluid heating chamber comprising a plurality of bare wire heating elements (electrodes 62 and 64, Fig. 3) and a second electrode (one of electrode 62 and 64, Fig. 3), wherein the fluid heating chamber comprises insulating material (electrically insulative covering 80, Fig. 3) and the bare wire heating element is located within the fluid heating chamber (one of electrode 62 and 64 is located within heating chamber 54, Fig. 3), wherein the second electrode is provided, in particular removeably fitted (mechanically held therefore removable, col 5 line 68 and col 6 lines 1-2), at a distance from the bare wire heating element acting as the first electrode (spacers in between col 6, lines 1-2),the electronic control system including an electronic leak current detecting circuit (current sensing transformer 76, Fig. 2) for detecting a value indicative of the conductivity of a fluid in the fluid channel between the first electrode and the second electrode (conductive particles lodge between electrodes 62 and 64 present the possibility of generating short circuit currents when the SCR's 38 and 40 are rendered conductive, col 11, lines 42-49),wherein the electronic leak current detecting circuit is connected by a wire to the second electrode and a reference pole(current sensing transformer 76 is connected to one of electrode 62 and 64 through insulator 72 and connected to terminal 74 which is grounded to power 18, Fig. 2), respectively, wherein the electronic leak current detecting circuit is configured to derive the value indicative of the conductivity of the fluid based on a current leaking from the first electrode(conductivity causes a short circuit, col 11, lines 42-49) , wherein the tankless water heater (fluid heater 10, Fig. 2) further comprises: an electric charge storing device (rectifier 140, Fig. 5), which is connected to the electronic leak current detection circuit (current sensing transformer 76, Fig. 5),wherein the electronic leak current detecting circuit is configured to derive the value indicative of the conductivity of the fluid based on the charging status (conductive particles lodge between electrodes 62 and 64 present the possibility of generating short circuit currents when the SCR's 38 and 40 are rendered conductive, col 11, lines 42-49) and wherein the electronic control system (Fig. 2) is configured to determine an amount of air bubbles between the bare wire heating element (conductive particles lodge between electrodes 62 and 64 present the possibility of generating short circuit currents when the SCR's 38 and 40 are rendered conductive, col 11, lines 42-49) and the second electrode (one of electrode 62 and 64, Fig. 3) based on a change in the charging status (charge status of capacitor 114, col 11, lines 55-60), preferentially based on a time needed for charging the electric charge storing device (time it takes to a current in excess of a predetermined amount, col 11, lines 53-56). 
Walker does not disclose a signal transmission unit, which includes a transmission device for transmitting a charging status of the electric charge storing device to the electronic leak current detection circuit of the electronic control system 
Lepper et al teaches a signal transmission unit (LED 102, Fig. 1), which includes a transmission device for transmitting a charging status of the electric charge storing device (high current LED 102, Fig. 1) to the electronic leak current detection circuit (electrode current sensing means 14, Fig. 2) of the electronic control system (control 10, Fig. 2).It would have been obvious to one skilled in the art at the time the invention was made to modify the electronic leak current detection circuit of Walker with the signal transmission unit as taught by Lepper et al to inform a user of a working condition of a heater. 
Walker and Lepper et al does not teach a cooling tube at least one triac configured for feeding the bare wire heating element with electrical power, the cooling tube is configured to cool the least one triac.
Fernandez teaches a cooling tube (triac mounting section 30, Fig. 8) at least one triac configured for feeding the bare wire heating element with electrical power (triacs 51-54 powers heating elements 40, Fig. 8), the cooling tube is configured to cool the least one triac (flow of cold water through section 30 cools down triacs, col 4, lines 34).

	With regards to claim 2, Walker discloses wherein the electronic control system is configured to detect any presence of air bubbles between the bare wire heating element and the second electrode based on the value indicative of the conductivity of the fluid (air bubbles would cause a short just like conductive particles which could destroy electrodes, col 11, lines 42-49).
With regards to claim 5, Walker discloses wherein the electric charge storing device comprises a rectifying circuit for rectifying an alternating leak current applied to the second electrode and for directing the direct current loads the electric charge storing device (rectifier 140 which generates a DC potential output on line 142 which feeds current sensing transformer, col 11, lines 63-67).
	With regards to claim 6, Walker discloses wherein the electronic control unit (electronic controller 12, Fig. 2) is configured to monitor the water conductivity (col 11, lines 42-49) to shut off power supply to the bare wire heating element if the conductivity value exceeds a threshold value (short circuit protecting scheme just described will initially detect the high surge of current caused by the short circuit and immediately result in a 30-second shutdown of power to the SCR's, col 12, lines 65-67).
	With regards to claim 7, Walker discloses comprising a sensor (thermistor temperature sensor 106, Fig. 5) which is connected to the electronic control system (Fig. 5 is a schematic of the electronic controller, Fig. 5), wherein the at least one sensor comprises at least one of a temperature sensor for detecting outgoing hot water to control the temperature of the outgoing water (the temperature of the water is measured at the exit port by means of a thermistor temperature sensor 106, col 9, lines 12-16), andwherein the electronic control unit is configured to evaluate the value indicative of the conductivity of the fluid based on a value sensed by the at least one sensor (thermistor temperature sensor 106 feeds the input line 108 or base circuit of transistor 110 is connected as a differential amplifier with the transistor 12, col 9, line12-16).
	With regards to claim 23, Walker discloses wherein the electric charge storing device includes a capacitor (charge capacitor 114, col 9, lines 30-35).

Claims 14,17-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al  in view of Fernandez.

With regards to claim 14, Walker discloses a method of controlling a tankless water heater (method of operation for fluid heater 10, col 4, lines 22-26), comprising a fluid channel (heating chamber 54, Fig. 2) for guiding a fluid from an inlet to an outlet (supply pipe 16 to exit port 20, Fig. 3), an electronic control system (electronic controller 12, Fig. 2), a bare wire heating element acting as a first electrode (one of electrode 62 and 64, Fig. 3), which is connected to the electronic control system (Fig. 2), the fluid channel including a fluid heating chamber (heating chamber 54, Fig. 1), the fluid heating chamber comprising a plurality of bare wire heating elements (electrodes 62 and 64, Fig. 3) and a second electrode (one of electrode 62 and 64, Fig. 3), wherein the fluid heating chamber comprises insulating material (electrically insulative covering 80, Fig. 3) and the bare wire heating element is located within the fluid heating chamber (one of electrode 62 and 64 is located within heating chamber 54, Fig. 3), wherein the second electrode is provided, in particular removeably fitted(mechanically held therefore removable, col 5 line 68 and col 6 lines 1-2), at adistance from the bare wire heating element acting as the first electrode (spacers in-between col 6, lines 1-2), the method comprising: measuring a leak current between the bare wire heating element and the second electrode using an electronic leak detection measuring circuit (current sensing transformer 76, Fig. 2), and deriving a value indicative of the conductivity of fluid in the fluid channel based on the measured leak current (conductive particles lodge between electrodes 62 and 64 present the possibility of generating short circuit currents when the SCR's 38 and 40 are rendered conductive, col 11, lines 42-49).
	detecting at least one of a water inlet temperature, a water outlet temperature and an actual water flow rate with a sensor (temperature of the water is measured at the exit port by means of a thermistor temperature sensor 106 which is fed to base circuit of a transistor 110,col 9, lines 12-16), evaluating the value indicative of the conductivity under consideration of the detected at least one of the water inlet temperature, the water outlet temperature and the actual water flow rate (and a short circuit current is caused to control the potential across the base of transistor 110 thereby cutting power, col 11, lines 50-55).
detecting fluid parameters with at least one sensor (temperature of the water is measured at the exit port by means of a thermistor temperature sensor 106 which is fed to base circuit of a transistor 110,col 9, lines 12-16), heating the water with at least one bare wire heating element to preset parameters (desired output temperature of the water, col 4, lines 50-55), controlling continuously as required the conditions of the outcoming water by a signal of the at least one sensor (electronic temperature control system responsive to a temperature sensor in the fluid for controlling the flow of electric current to the heating electrodes, abstract 1-4), wherein the controlling comprises to connect at least one phase of an alternating current line with a switch (AC power source having a single phase connected to SCR 38 and 40, Fig. 5) to at least one bare wire heating element as soon as water flows (flow switch 30 connected to terminals 32 and 34 which is caused to close when fluid is flowing Fig. 2), to measure the leak current with the electronic leak detection measuring circuit which is connected to the second electrode (conductive particles lodge between electrodes 62 and 64 present the possibility of generating short circuit currents when the SCR's 38 and 40 are rendered conductive, col 11, lines 42-49) by detecting a charge of an electric charge storing device (rectifier 140, Fig. 5) which is electrically fed by a direct current (from current sensing transformer 76, Fig. 5), wherein the direct current is generated by a current applied to one of electrode 62 and 64 is applied to current sensing transformer 76 which is then rectified to direct current by rectifier 140, Fig. 5).
Walker does not disclose a cooling tube at least one triac configured for feeding the bare wire heating element with electrical power, the cooling tube is configured to cool the least one triac.
Fernandez teaches a cooling tube (triac mounting section 30, Fig. 8) at least one triac configured for feeding the bare wire heating element with electrical power (triacs 51-54 powers heating elements 40, Fig. 8), the cooling tube is configured to cool the least one triac (flow of cold water through section 30 cools down triacs, col 4, lines 34).
It would have been obvious to one skilled in the art at the time the invention was made to modify the electronic control system of Walker et al with the triacs and cooling tube as taught by Fernandez in order to provide effective powering of heating elements in a tankless water heater.
	With regards to claim 17, Walker discloses the following steps:
detecting fluid parameters with at least one sensor(the temperature of the water is measured at the exit port by means of a thermistor temperature sensor 106, col 9, lines 12-16),
 heating the water with at least one heating element(one of electrode 62 and 64, Fig. 3) to preset parameters(opening any of the hot water faucets will automatically supply hot water at the temperature preset by the temperature control 14, col 5, lines 15-21) controlled with a signal of at least one sensor (a temperature sensor in the fluid for controlling the flow of electric current to the heating electrodes, abstract)
adjusting continuously as required the conditions of the out coming water as described below: 
to detect the actual water flow rate with a sensor(cold liquid inlet pipe 16 is connected to a flow switch 30 which contains an electrical switch connected to terminals 32 and 34, which switch is caused to close whenever fluid is actually flowing through the flow switch 30, col 5, lines 41-45), 
air bubbles would cause a short just like conductive particles which could destroy electrodes which is plugged into water heater 10, col 11, lines 42-49), 
wherein the second electrode is connectable to the electronic leak detection measuring circuit and to a reference pole via the electronic leak detection measuring circuit(current sensing transformer 76 is connected to one of electrode 62 and 64 through insulator 72 and connected to terminal 74 which is grounded to power 18, Fig. 2)., wherein a leak current is routed to the reference pole to calculate water conductivity, wherein the presence of air bubbles is detected based on the water conductivity ((current sensing transformer 76 is connected to one of electrode 62 and 64 through insulator 72 and connected to terminal 74 which is grounded to power 18, Fig. 2).  
With regards to claim 18, Walker discloses feeding the leak current to an electric charge storing device (short circuit detected by current sensing transformer 76 which is fed to a bridge rectifier 140, col 11, lines 53-67) , monitoring a characteristic value of a charge of the electric charge storing device and
deactivating the electric supply to a bare heating wire as soon as the characteristic value exceeds a limit (detect a high pulse of current in excess of a predetermined amount to prevent either of the SCR’s 38 and 40 to fire, col 11, lines 52-62).
	With regards to claim 19, Walker discloses detecting air bubbles in the fluid channel of the water heater to avoid overheating of the bare wires by analyzing the characteristic value, which is representative of a fluctuating water conductivity (conductive particles lodge between electrodes 62 and 64 present the possibility of generating short circuit currents when the SCR's 38 and 40 are rendered conductive, col 11, lines 42-49) and temperature in order protect the heating element (detect a high pulse of current in excess of a predetermined amount to prevent either of the SCR’s 38 and 40 to fire, col 11, lines 52-62).
With regards to claim 20, Walker discloses maintaining a set point temperature by automatically, controlling and adjusting a throttle valve (safety valve 22, Fig. 3) and electronics (electronic power controller maintains a desired output temperature of the water, col 4, and lines 52-55). 
	With regards to claim 22, Walker discloses monitoring a water flow rate (flow switch 30 monitors actual water flow, col 5, lines 41-45) and temperature (by thermistor temperature sensor 106) in order to activate or to deactivate the electric power supply to the bare wire heating element and  to calculate a power demand for at least one bare wire heating element depending on flow rate and a preset water temperature (electronic temperature control system responsive to a temperature sensor in the fluid for controlling the flow of electric current to the heating electrodes, abstract).
With regards to claim 24, Walker discloses wherein the electric charge storing device includes a capacitor (charge capacitor 114, col 9, lines 30-35).

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claims 14,17,18,19,20,22 and 24 above, and further in view of Lepper et al (US 4,262,191).

With regards to claim 21, Walker does not disclose comprising a safety function implementing at least one of the following steps
monitor the water conductivity and to activate an alarm signal if the conductivity value exceeds a first threshold value,
monitor the water conductivity and to shut off the electric element supply of the water heater if the conductivity value exceeds a second threshold value above the first threshold value, and
monitor the water conductivity, even when the bare wire heating element is switched off, and to shut off the electric supply immediately if the detected leak current exceeds a third threshold value.
LED 102) if the conductive value exceeds a first threshold value (high current over high current limit, col 6, lines 15-16). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the electronic leak current detection circuit of Walker with the signal transmission unit as taught by Lepper et al to inform a user of a working condition of a heater. 

Remarks
Claim 2 has the claim limitation “wherein the electronic control system is configured to detect any presence of air bubbles between the bare wire heating element and the second electrode based on the value indicative of the conductivity of fluid” which is misleading when interpreted in light of the specification. The electronic system does not actually detect a presence of air bubbles but rather overheating which would be present if air bubbles are present (paragraph 0006, lines 3-4). Overheating of the electrodes is a symptom of air bubbles. Examiner has interpreted the presence of air bubbles as being analogous to overheating and not detection of actual air bubbles. 

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments: Applicant argues the prior art does not teach the amended features of claims 1 and 14. 
Examiner’s response: Claims 1 and 14 now include limitations “a cooling tube at least one triac configured for feeding the bare wire heating element with electrical power, the cooling tube is configured to cool the least one triac”. Fernandez teaches a cooling tube (triac mounting section 30, Fig. 8) at least one triac configured for feeding the bare wire heating element with electrical power (triacs 51-54 powers heating elements 40, Fig. 8), the cooling tube is configured to cool the least one triac (flow of cold water through section 30 cools down triacs, col 4, lines 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761